Citation Nr: 1618321	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-18 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1981 to July 1993.  He is in receipt of awards that include the Army Achievement Medal with 3 Oak Leaf Clusters, Good Conduct Medal, National Defense Service Medal, NCO Professional Development Ribbon, Army Service Ribbon, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied compensation under 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon.  The claims file was subsequently transferred to the RO in Indianapolis, Indiana.  

In May 2012, the Veteran testified before a Veterans Law Judge via video conference.  A copy of the transcript has been associated with the claims file.  In January 2016, the Veteran was notified by letter that the Veterans Law Judge who had conducted the May 2012 hearing was currently unavailable to participate in a decision in his appeal.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2015).  He was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to the January 2016 letter.  Therefore, the Board will proceed to consider the Veteran's case on the evidence of record.  


FINDING OF FACT

The probative evidence is against finding that the Veteran incurred gastritis, postoperative residuals of surgery for a gastric ulcer, or a retained foreign body in the colon from a February 2000 proctoscopy as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that they were events not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in June 2012 and June 2015.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the June 2012 remand was to obtain any February 2000 VA medical report which indicated that the examining room did not have and was not set up to perform a proctoscopy with a flexible instrument, obtain February 2008 private medical records from Dr. H.K. and Providence Health Center and request a written medical opinion from Dr. H.K., and obtain another VA opinion that fully considered the Veteran's testimony regarding his February 2000 procedure.  The AOJ obtained all relevant VA medical records and made two attempts to obtain the February 2008 private medical records.  A July 2012 VA medical opinion was obtained.  The case was remanded again in June 2015 to have the AOJ make another attempt to obtain February 2008 private medical records from Dr. H.K. and Providence Health Center and to request a written medical opinion from Dr. H.K.  The Veteran did not the return the necessary forms to identify and authorize the release of his medical records associated with Dr. H.K. and Providence Health Center.  Therefore, the Board determines that the AOJ substantially complied with the Board's prior remand directives, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In an April 2008 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is met.  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records (STRs), VA and private treatment records, and lay statements have been obtained.  The Board notes that additional private treatment records from Dr. H.K. and Providence Health Center are not of record.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c) (2015).  VA attempted to obtain these records from Providence Health Center in February 2013 and March 2013, but received no response.  The Veteran was notified of these attempts and asked to submit any records he had in his possession.  VA again provided the Veteran with the necessary forms to identify and authorize the release of his medical records in July 2015.  The Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1) (2015).  Accordingly, the Board finds that VA's duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e) (2015). 

Additionally, VA obtained VA medical opinions in November 2008 and July 2012.  The Board notes that the November 2008 examination report did not adequately take into account the Veteran's lay statements regarding his February 2000 proctoscopy.  However, the Board finds that the July 2012 examination report is adequate.  This examination report reflects that the VA examiner reviewed the complete record, considered the Veteran's aggregate medical history and lay statements, provided the requested opinions, and supported the opinions with complete rationales.  The Board finds that the July 2012 VA opinion provides adequate evidence for adjudicating the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, with respect to the Veteran's May 2012 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(West 2014).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

Under 38 C.F.R. § 3.361 (2015), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2015), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  Id.

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2015).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the veteran or his representative in compliance with 38 C.F.R. § 17.32 (2015).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for residual disability (gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon) resulting from VA proctoscopy on February 29, 2000.  Specifically, he reported that this procedure had been undertaken to evaluate his hemorrhoid condition, for which he had undergone surgery in December 1999.  He asserted that the proctoscopy had been done with an inflexible instrument and had been conducted by an untrained assistant.  He maintained that the procedure had caused him such pain that he had cried out.  He also indicated that he had felt fluid, which he had believed was blood, draining down his leg.  He further asserted that the report of the proctoscopy had shown that it had been performed with a flexible instrument, but that this report had been fabricated and that the medical personnel involved had lied to cover up their actions.      

The evidence reveals that the Veteran underwent a hemorrhoidectomy in December 1999.  Subsequently, in a February 2000 VA medical report, the Veteran was noted to have status post hemorrhoidectomy with partial incontinence.  He was referred for a proctology clinic appointment.   

On February 29, 2000, the Veteran signed an informed consent form for a proctoscopy.  The Veteran was noted to have been unable to tolerate the proctoscopy.  The nursing procedure note indicated that the VA physician "wrote for flex sig to be done.  Dr. talked with [the Veteran] about this[;] he said he understood."  There was no indication on the VA nursing procedure note that a flexible proctoscopy had been performed.      

VA medical records dated from April 2000 to July 2003 show that in April 2000, the Veteran was seen for vague abdominal pain.  He reported having experienced right upper quadrant epigastric-like pain for about 6 months.  The physician found "suspect gastritis or peptic ulcer disease." Upper gastrointestinal series was unremarkable, and no active ulcer disease was found.  In April 2001, the Veteran was diagnosed with dyspepsia.  A May 2002 VA medical report revealed that the Veteran was diagnosed with external hemorrhoids with status post hemorrhoidectomy in 2000 with occasional rectal bleeding; and gastritis with minimal disability.  In July 2003, the Veteran reported having had both erectile dysfunction and gastric acidity since his hemorrhoid surgery.  He was noted to have smoked one pack of cigarettes per day and to have abused alcohol.  The physician indicated that smoking and alcohol were known to stimulate gastric secretion and cause erectile dysfunction.  Following examination, the physician concluded that the Veteran's gastric acidity was secondary to H. pylori, tobacco, and alcohol abuse.  The Veteran was also noted to be status post hemorrhoidectomy without residuals.  

On February 23, 2008, the Veteran underwent a partial gastrectomy with resection of gastric ulcer and exploratory laparotomy at Providence Health Center.  The examination report reveals that the Veteran's bowel was normal with no evidence of perforation or inflammation.  The surgeon found posterior ulceration with central perforation just proximal to the pylorus at the lesser curve.  A computed tomography (CT) scan of the abdomen and pelvis reflects findings suspicious for a perforated gastric or duodenal ulcer.  The report indicates that a "subcentimeter hyperdensity [was] seen in the right lower pelvis that apparently [was] within the lumen of the colon."  The physician noted that "I do not know what this represents.  Some type of consumed foreign body would be difficult to rule out."  The report also noted that there was "an expanded irregular appearance to the left iliac wing.  Please correlate for past trauma.  This could be congenital."         

A July 2012 lay statement from the Veteran's ex-wife indicates, in pertinent part, that in February 2008, the Veteran underwent an ultrasound on his stomach at Providence Hospital and that when the test results came back, the doctor asked the Veteran whether he had undergone any surgery.  The Veteran had responded that he had undergone a scope examination in February 2000, to which the doctor had responded that a piece of metal from the February 2000 procedure had been left in the Veteran's colon and that this had caused a hole to form in his stomach.          

In July 2012, a VA examiner reviewed the Veteran's claims file and recent examination to render an opinion regarding whether the Veteran incurred gastritis, postoperative residuals of surgery for a gastric ulcer, or a retained foreign body in the colon from a February 2000 proctoscopy as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The examiner noted that she had also reviewed medical literature in rendering her opinion.  She stated that prior to the February 2000 procedure, the Veteran was noted to have had a stinging sensation for 1 to 2 hours following bowel movements, with no evidence of bleeding or hemorrhoids.  However, in a medical treatment report about two weeks subsequent to the February 2000 proctoscopy, there was no evidence of infection or abdominal pain.  The examiner explained that the Veteran had experienced pain, which was the most common adverse effect of rigid proctoscopy, and that the nurse's note had indicated that the procedure had been appropriately terminated due to patient discomfort.  She cited medical literature which indicated that 60 percent of patients who undergo rigid sigmoidoscopy reported adverse effects and that up to 30 percent of patients experienced moderate to severe discomfort during rigid sigmoidoscopy.  Therefore, outside of the Veteran's own statements, she found no corroboration of evidence that there had been carelessness, negligence, lack of proper skill, or error in judgment during the February 2000 procedure.  The examiner also opined that any current gastritis, gastric ulcer, or retained foreign body was less likely than not the result of February 2000 VA medical treatment, nor were they "necessary consequences" of VA medical treatment properly administered with the express or implied consent of the Veteran.  She explained that the retained foreign body that had been noted on the 2008 CT scan was in the lumen of the bowel and less than 1 centimeter.  She reported that it would have passed through the rectum due to normal peristaltic action of the digestive tract and would not have been present 8 years later.  Regarding gastritis and gastric ulcer, she indicated that they were anatomically distinct conditions from the rectum.  There was no evidence that the Veteran had been prescribed medication for his pain from the February 2000 procedure that would have contributed to the development of gastric conditions.  The examiner acknowledged that the Veteran was service-connected for hemorrhoids, but explained that retained foreign bodies, gastritis, and gastric ulcers were not natural progressions of hemorrhoids or proctoscope examinations, as proctoscopic examinations evaluated anorectal conditions.  Regarding the notation of "correlate for past trauma" on the February 2008 CT scan, the examiner indicated that the Veteran's abnormal finding of the iliac bone of the pelvis was unrelated to his proctoscopic examination.  She stated that the foreign body in the lumen of the colon was more likely than not a small ingested object and concluded that the CT scan findings were not due to or the result of the February 2000 procedure.  Finally, the examiner noted the Veteran's reported history of smoking one pack of cigarettes a day for 20 years, drinking one case of beer per week for the past 5 to 6 years, and legal actions for driving under the influence.  She asserted that medical literature revealed that smoking and moderate and heavy alcohol intake increased the risk for gastritis.  She also noted the Veteran's 2001 H. pylori infection of his gastrointestinal tract and indicated that H. pylori infection was now recognized as the most common etiology of gastritis and gastric ulcer.          

After reviewing all the evidence of record, the Board finds that the July 2012 VA opinion is the most probative evidence of record.  After reviewing the entire claims file, the examiner rendered a negative opinion that was consistent with the evidence of record, including a review of medical literature, and was well supported by thorough and adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The Board recognizes the assertions of the Veteran and his ex-wife that Dr. H.K. had informed them in February 2008 that a retained foreign body from the February 2000 proctoscopy had resulted in his perforated gastric or duodenal ulcer.  However, the Veteran has not submitted any medical records to substantiate Dr. H.K.'s statement.  The available records from the physician identified by the Veteran were reviewed and do not contain a conclusion that the February 2000 proctoscopy had resulted in a retained foreign body that subsequently caused perforated gastric ulcer. The only available treatment records from Dr. H.K. contradict the Veteran and his wife's statements indicating that the retained foreign body was consumed and that the other abnormality was likely congenital. 

The Board finds the July 2012 VA examination report to be more probative than the Veteran's and Veteran's ex-wife's reports of what they were told by his physician.  First, the VA examination report was completed by a medical professional after reviewing the claims file and medical literature with the intent of identifying etiology.  Second, even accepting the Veteran's and Veteran's ex-wife's statements that they were told his perforated gastric ulcer was due to retained foreign body from the February 2000 proctoscopy, such reports do not establish etiology.  Instead, they merely suggest that there is a possibility of causation or fault.  Again, upon medical review, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault were ruled out.  Additionally, medical review showed that the foreign body was a small ingested object rather than a retained foreign body from the February 2000 procedure.      
 
The Board acknowledges the assertions of the Veteran and his ex-wife that he has residuals from his February 2000 proctoscopy that were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran and his ex-wife are competent to report symptoms and the onset of those symptoms, as laypersons, they are not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board concludes that the most probative evidence of record is against finding that the Veteran's gastritis, postoperative residuals of surgery for a gastric ulcer, and retained foreign body in the colon were incurred as a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care or medical treatment, nor were they events that were not reasonably foreseeable.  Accordingly, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a February 2000 proctoscopy, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


